860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard BURNETTE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-6309.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1988.

Before KEITH, RALPH B. GUY, Jr. and RYAN, Circuit Judges.

ORDER

1
This plaintiff, Richard Burnett, appeals the district court's affirmance of the Secretary of Health and Human Services' denial of supplemental security income benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff argues that he is entitled to benefits based upon the disability of retardation.  He claimed that certain test results establish that his IQ is 59 or less and that such a quotient satisfies the level of mental retardation and autism.


3
Finding the Secretary's decision to be supported by substantial evidence and thereby conclusive in accordance with 42 U.S.C. Sec. 405(g), the district court affirmed the Secretary's denial of benefits on the basis of the most recent medical evidence and the Administrative Law Judge's credibility determination after a full hearing.


4
We conclude that the judgment of the district court should be affirmed for the reasons stated in its memorandum opinion dated October 7, 1987.  The decision of the Secretary is supported by substantial evidence and is, therefore, conclusive.


5
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.